 

Exhibit 10.23

 



Rocky Brands, Inc.

Restricted Stock Unit Agreement

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [_____________] (the “Grant Date”) by and between Rocky Brands, Inc., an
Ohio corporation (the “Company”) and [_______________] (the “Grantee”).

 

WHEREAS, the Company has adopted the 2004 Incentive Stock Plan (the “Plan”)
pursuant to which awards of Restricted Stock Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.      Grant of Restricted Stock Units.

 

1.1       Pursuant to Section 6 of the Plan, the Company hereby issues to the
Grantee on the Grant Date an Award consisting of, in the aggregate, [_________]
Restricted Stock Units (the “RSUs”). Each RSU represents the right to receive
one share of Common Stock, subject to the terms and conditions set forth in this
Agreement and the Plan. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.

 

1.2       The RSUs shall be credited to a separate account maintained for the
Grantee on the books and records of the Company (the “Account”). All amounts
credited to the Account shall continue for all purposes to be part of the
general assets of the Company.

 

2.      Consideration. The grant of the RSUs is made in consideration of the
services to be rendered by the Grantee to the Company.

 

3.      Vesting.

 

3.1       Except as otherwise provided herein, provided that the Grantee remains
in Continuous Service through the applicable vesting date, the RSUs will vest in
accordance with the following schedule (the period during which restrictions
apply, the “Restricted Period”):

 

Vesting Date Number of Restricted Stock Units That Vest [________________]
[____] [________________] [____] [________________] [____]





[________________] [____]

Once vested, the RSUs become “Vested Units.”

 



 

 

 

3.2       The foregoing vesting schedule notwithstanding, and unless determined
otherwise in the Committee’s sole discretion, if the Grantee’s Continuous
Service terminates for any reason at any time before all of his or her RSUs have
vested, the Grantee’s unvested RSUs shall be automatically forfeited upon such
termination of Continuous Service and neither the Company nor any Affiliate
shall have any further obligations to the Grantee under this Agreement.

 

4.      Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, during the Restricted Period and until such time as the RSUs are
settled in accordance with Section 6, the RSUs or the rights relating thereto
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the RSUs or the rights relating thereto
shall be wholly ineffective and, if any such attempt is made, the RSUs will be
forfeited by the Grantee and all of the Grantee’s rights to such units shall
immediately terminate without any payment or consideration by the Company.

 

5.      Rights as Shareholder.

 

5.1       The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the RSUs unless and until the RSUs vest
and are settled by the issuance of such shares of Common Stock.

 

5.2       Upon and following the settlement of the RSUs, the Grantee shall be
the record owner of the shares of Common Stock underlying the RSUs unless and
until such shares are sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a shareholder of the Company (including voting
rights).

 

6.      Settlement of Restricted Stock Units.

 

6.1       Subject to Section 9 hereof, promptly following the vesting date,
issue and deliver to the Grantee the number of shares of Common Stock equal to
the number of Vested Units.

 

6.2       If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the RSUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Grantee’s separation from service and (b) the Grantee’s
death.

 

7.      No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

 



2

 

 

8.      Adjustments. If any change is made to the outstanding Common Stock or
the capital structure of the Company, if required, the RSUs shall be adjusted or
terminated in any manner as contemplated by Section 14 of the Plan.

 

9.      Tax Liability and Withholding.

 

9.1       The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the RSUs and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:

 

(a)       tendering a cash payment.

 

(b)       authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the RSUs; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

 

(c)       delivering to the Company previously owned and unencumbered shares of
Common Stock.

 

9.2       Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the RSUs or the subsequent sale of any
shares; and (b) does not commit to structure the RSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

 

10.  Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

11.  Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.

 



3

 

 

12.  Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.

 

13.  Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

 

14.  Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

15.  Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
RSUs may be transferred by will or the laws of descent or distribution.

 

16.  Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

17.  Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the RSUs in this Agreement does not create any contractual right or other
right to receive any RSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with the Company.

 

18.  Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the RSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee’s material rights under
this Agreement without the Grantee’s consent.

 

19.  Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 



4

 

 

20.  No Impact on Other Benefits. The value of the Grantee’s RSUs is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

21.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

22.  Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ROCKY BRANDS, INC.

 

 

By: ___________________________

 

Name:

Title:

 

 

[_________________________]

 

 

By: _____________________

 

Name:

 



6

 

 

 

 

 

 

 

 



